Citation Nr: 1140440	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  The record reflects that he died in May 2007 and that the appellant is his surviving spouse. 

This case comes before Board of Veterans Appeals (Board) on appeal from a decision rendered in September 2007 by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In her April 2008 substantive appeal, the appellant requested a hearing before the Board, and indicated she would appear at a hearing before a member of the Board appearing at her local RO.  In February 2009, she notified the RO that she would be traveling out of the country from April to May 2009 and out of the state in July 2009.  She was scheduled for a travel Board hearing in November 2009.  Notice was sent to her by letter dated in October 2009.  However, she failed to report.

There is no indication in the claims file that the letter was returned as undeliverable, and there is no indication that the appellant canceled the hearing or requested to reschedule it, or that she provided good cause for having failed to report.  Under the applicable VA regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2010).  Accordingly, the appellant's request for a hearing is considered withdrawn. 


FINDINGS OF FACT

1.  The death certificate lists the cause of death as metastatic renal cell carcinoma.  

2.  At the time of the Veteran's death, service connection had not been established for any disability. 

3.  The evidence does not establish that the Veteran was exposed to herbicides during active service.

4.  The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2007 and February 2009, the RO satisfied its duty to notify the Appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Appellant was expected to provide.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case, such as this one, must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The February 2009 letter provided the Appellant with Hupp-compliant notice, after which the claim was readjudicated.  Specifically, the Appellant was informed that the Veteran had no established service connection for any disability during his lifetime. 

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records have been associated with the claims file.  Additionally, all identified and available VA and private treatment records have been secured. 

VA is obliged to provide an examination when the record contains competent evidence that the veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and active duty service must be competent.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In a cause of death claim such as this one, VA has a duty to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. § 5103A(d) pertaining to duty to obtain opinions in service connection claims are inapplicable to DIC claims based on service connection for the cause of death).  In this claim, the Veteran had no service-connected disabilities before his death and, as explained in further detail below, there is no competent evidence suggesting that he was exposed to herbicides during active service or that he developed renal or lung cancer as a result of his service.  Therefore, a medical opinion as to the cause of the Veteran's death is not required. 

Service Connection for the Cause of the Veteran's Death

As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2010), or 38 C.F.R. § 3.159 (2009), and that the Appellant will not be prejudiced as a result of the Board's adjudication of her claim. 

The Veteran's surviving spouse alleges that the Veteran was exposed to herbicides during his active service, specifically to Agent Orange, and that such exposure led to his development of renal cancer, which ultimately caused his death. 

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must also consider the laws that otherwise govern the issue of service connection.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish both the existence of a disability and a connection between a Veteran's service and the disability.  See Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

The demonstration of continuity of symptomatology is an alternative method of establishing the second and third Hickson elements.  See 38 C.F.R. § 3.303(b) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a compensable degree within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d) (2009).

Specifically with regard to claims involving exposure to herbicides, a veteran who had active military service in Vietnam during the Vietnam era (defined as January 9, 1962 to May 7, 1975) is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  These disorders include, in pertinent part, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 C.F.R. § 3.309(e) (2010). 

The Secretary of VA (Secretary), taking account of the available evidence and National Academy of Sciences analysis, has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for, in pertinent part, renal cancer.  See 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Combee applies by extension to cases, such as this one, that involve Agent Orange exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the instant case, the Veteran died in May 2007, or approximately 39 years after his separation from service.  The Veteran's May 2007 death certificate listed the Veteran's cause of death as metastatic renal cell carcinoma.  VA treatment records also reflect clinical findings consistent with metastatic disease in both lungs.  At the time of his death, the Veteran was not service-connected for any disability. 

The Appellant essentially contends that the underlying cause of the Veteran's death-renal cell cancer-occurred because of the Veteran's exposure to herbicides.  In support of her claim, she presents two medical statements which tend to support a finding that the Veteran's cancer is possibly the result of exposure to herbicides.  In a June 2007 statement, K.S.W., D.O., F.A.C.P. stated that he had treated the Veteran for metastatic renal cell carcinoma:

[The Veteran] did serve in the Armed Forces and did have an exposure to Agent Orange and the other rainbow agents.  These agents have been shown to increase the risk of certain malignancies.  It is possible that this exposure increased his risk of renal cell carcinoma.  

In a June 2007 statement, W.T.B., M.D. stated that he had treated the Veteran since 2001.  In 2006, the Veteran underwent a right radical nephrectomy and his pathology report revealed a stage T3-A lesion clear-cell histology in the main tumor mass with some sarcomatoid features.

The [Veteran] has not (sic) history of smoking, which is our primary risk factor that we look for which this tumor.  Of concern is the [Veteran's] past history of exposure to Agent Orange, and it may well be that this tumor was caused by this exposure.

However, as will be explained below, this theory for service connection for the Veteran's death essentially fails because the preponderance of the evidence is against a finding of in-service exposure to herbicides, including to Agent Orange.

Prior to his death, the Veteran filed claims for service connection for kidney and lung cancer alleging exposure to herbicides in several ways.  First, he stated that while he was exposed to aircraft that were exposed to herbicides.  Specifically, he stated that while stationed in Turkey, his job was to service and repair all types of transport aircraft coming out of and going to many different destinations.  Some of these aircraft carried 55 gallon drums of herbicides being transported to the Far East.  He also retrieved drag chutes for F-100 and F-105 aircraft that he had been in service in Vietnam and other Far East countries.  Second, he stated he was on temporary orders to an air base near Panama City, Florida in the fall of 1966, and that Agent Orange had been sprayed there.  In his notice of disagreement, he quoted a January 2007 study that indicated there was danger in re-using Agent Orange drums for storage of petroleum products without thorough cleaning.  The Agent Orange was consumed in internal combustion engines and was therefore not only sprayed from aircraft but was also unwittingly being sprayed out of the exhausts of trucks, jeeps and gasoline generators.

The Veteran's service treatment records reflect he was treated for streptococcic pharyngitis in 1966 and infectious mononucleosis with secondary hepatitis in 1968.  In 1966, he was hospitalized and returned to duty.  In 1968, he was again hospitalized, sent home on convalescent leave, and returned to duty after further clinical tests.  However, these records, which include an April 1968 physical examination of drivers, show no complaints or treatment for kidney and lung problems.  Likewise, the Veteran was found to exhibit no lung or kidney abnormalities, defects, diagnosis or other findings at examinations in August 1964, at entrance to active service, and in August 1968, at discharge from active service.  X-rays conducted in August 1964 and August 1968 showed a normal chest.

Service personnel records show that the Veteran's military occupational specialty (MOS) was as an aircraft mechanic (43151C).  Throughout his career he was stationed at Lackland AFB in Texas, Incirlik AB in Turkey, McGuire AFB in New Jersey, and Dover AFB in Delaware.  Service medical records show he was occasionally on travel or temporary duty, and that he was treated at U.S. Air Force Base (AFB) Tyndall, Florida in 1966.  The Veteran's statements regarding duty assignments are consistent with service treatment and personnel records.  Furthermore, the Board this accepts that the Veteran was at Elgin AFB, Florida in 1966, as he stated.

However, the Board is unable to conclude, based on the above, that the Veteran was exposed to herbicides, including Agent Orange.  In this regard, only where a Veteran served in the Republic of Vietnam or Korea do the regulations provide a presumption of exposure arise-all other claims must show actual exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) (2011).  The Veteran did not claim he served in Vietnam during his lifetime, and service department records do not indicate that he did either.  Rather, as above noted, they show he served in Turkey.  

Notwithstanding the foregoing, service connection may be awarded on a direct basis if the evidence establishes actual exposure to herbicides such as Agent Orange.  Despite the contentions of the Veteran and his wife of in-service exposure, the Veteran's service records do not show such exposure.  In an attempt to verify exposure, the RO sought confirmation in November 2006 from the National Personnel Records Center (NPRC) requesting that NPRC research and furnish any documents showing that the Veteran had been exposed to herbicides.  In the same month, NPRC responded that there was no record of the Veteran's exposure to herbicides.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding of in-service herbicide exposure.  

There is further no competent evidence of record indicating that the Veteran received treatment for renal cell carcinoma or metastatic lung cancer within one year of separation from service.  As there was no evidence renal cell carcinoma or metastatic lung cancer at the time of separation from service or for the one-year presumptive period thereafter, a showing of continuity of symptoms after discharge is required to support the claim for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.303(b) (2010). 

The first documented post-service clinical evidence demonstrating a diagnosis renal cell carcinoma or of metastatic lung cancer appears many years after the Veteran's separation from service, in 2006.  It is noted that Dr. W.T.B stated he had treated the Veteran from 2001, but this is also many years (over 30) from his discharge from active service in 1968.  In view of the lengthy period without treatment, there is no credible evidence of a continuity of symptomatology, and this weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Dr. K.S.W. and Dr. W.T.B. have made statements indicating that it is possible (or, in the case of Dr. W.T.B.'s statement, that it "may well be") that the Veteran's renal cell carcinoma and metastatic lung cancer was caused by exposure to herbicides.  However, as above explained, the record does not show that the Veteran has been exposed to herbicides.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Inasmuch as the opinions proffered by Dr. K.S.W. and Dr. W.T.B. are based on an inaccurate factual predicate, they are afforded no probative weight.  Review of the medical evidence record does not show that any physician or health care provider has otherwise related the Veteran's renal cell carcinoma or metastatic lung cancer to his active service.  

As there is no competent, probative evidence establishing a medical nexus between the Veteran's military service and his cause of death, service connection for the cause of the Veteran's death is not warranted.  To the extent that the Appellant may argue that the Veteran was exposed to herbicides during his active service, the Board finds that such assertions are not competent evidence of herbicide exposure.  While the Veteran is competent to report performing maintenance on aircraft returning from Southeast Asia, he is not competent to state that Agent Orange or any other herbicide was present on any of these aircraft.  Furthermore, while the Veteran is competent to report that he served on a temporary basis at an air base in Panama City, Florida, he is not competent to report exposure to herbicides while stationed at that facility.  Accordingly, the Board places little probative value on the statements made by the Veteran and the appellant regarding in-service herbicide exposure.  

The Appellant has been afforded ample opportunity to present evidence in support of her claim, and she has failed to present probative competent evidence indicating that the Veteran's renal cell carcinoma or metastatic lung cancer were related to his service or, in the alternative, establishing that the Veteran was exposed to herbicides.  See 38 U.S.C.A. § 5107(a) (stating that it is the claimant's responsibility to support a claim for VA benefits). 

The Board has considered the Appellant's assertions that the Veteran's cause of death was related to his active service.  However, as a layperson, the Appellant is not competent to give a medical opinion on a diagnosis or etiology of a disorder.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is generally not capable of opining on matters requiring medical knowledge).  The question involved in this case, however, involves the etiology of a disability: namely, whether the Veteran fatal conditions were due to his in-service experience.  This question requires opinion from persons with medical expertise because the answers cannot be ascertained through lay observation.  The Appellant has not been shown to possess the requisite medical training or credentials needed to render a competent opinion as to such question.  Accordingly, the lay opinion attributing the Veteran's cause of death directly to service does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In sum, the evidence shows that the Veteran developed renal cell carcinoma and metastatic lung cancer leading to his death many years after service.  The fatal renal cell carcinoma and associated metastatic lung cancer was not service-connected, and the weight of evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  While the Board is sympathetic to the Appellant's loss of her spouse, it notes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


